 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DEERPOINT GROUP, INC.,                          Case No. 1:18-cv-00536-LJO-BAM
12
                   Plaintiff,                        ORDER DISCHARGING ORDER TO SHOW
13                                                   CAUSE
            v.
14
     AGRIGENIX, LLC, et al.,                         (Doc. No. 62)
15
                   Defendants.
16

17         On July 17, 2019, the Court issued an order setting a Mandatory Scheduling Conference

18 for August 13, 2019, at 10:00 AM in Courtroom 8 (BAM). (Doc. No. 52.) On August 7, 2019,

19 the Court continued the Mandatory Scheduling Conference to August 16, 2019, at 10:00 AM at
20 the request of the parties in order to accommodate the calendar of counsel for Defendants

21 Agrigenix, LLC and Sean Mahoney (“Defendants”). (Doc. No. 58.) On August 16, 2019,

22 counsel for Defendants failed to appear at the Mandatory Scheduling Conference. (Doc. No. 60.)

23 Accordingly, on August 19, 2019, the Court issued an order directing counsel for Defendants to

24 show cause why sanctions should not be imposed for the failure to appear. (Doc. No. 62.)

25         On August 21, 2019, Charles Manock, counsel for Defendants, filed a response to the

26 Court’s order to show cause. (Doc. No. 63.) According to the declaration of Mr. Manock, the
27 Mandatory Scheduling Conference was put on to his calendar, but he did not enter reminders in

28 his iPhone calendar. (Id.) As a result, Mr. Manock did not receive a reminder nor realize that


                                                 1
 1 the Mandatory Scheduling Conference was occurring until approximately 10:45 AM on the

 2 morning of August 16, 2019. (Id.) Mr. Manock realized his error and called in, but the

 3 conference had already concluded. (Id.) Mr. Manock apologized for the inadvertent oversight

 4 and indicated that he has since set up procedures to avoid a similar error in the future. (Id.)

 5          Having considered counsel’ response, the Court’s Order to Show Cause issued August

 6 19, 2019, is HEREBY DISCHARGED and no sanctions will be imposed.

 7
     IT IS SO ORDERED.
 8

 9     Dated:    August 22, 2019                            /s/ Barbara   A. McAuliffe               _
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
